DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise (US 6115953) in view of Berzins et. al. (US 20180117875).
9.	Regarding Claim 1, Wise discloses a method of making a 3D article (Col 3, line 9-10), comprising: coupling a printed fabric to a base material (Figure 2, col 3, line 17-25, woven material-18 coupled with the printed substrate-17); Wise didn’t specifically disclose applying first registration markers to the printed fabric and aligning the first registration markers with corresponding second registration markers of a mold; and forming the 3D article using the mold. In the same field of endeavor pertaining to the art, Berzins discloses elongate strips of mesh material 112 are positioned ridges or peaks lines (for example 115 in FIGS. 2 and 4) on the inner surface 114 of the outer stretchable polymer layer 105 (Figures 2-3, [0083], [0114],[0115]), then a  preform-170 which is formed by is adhered to the outer polymer layer. The outer stretchable polymer layer-105 is formed in as a moulded layer in a textured resin and fibreglass mould 140 with 142/144 textured and pressed mold use a patterning process by some markings to align and match in the final product ([0116], [0118], [0131]).
It would have been obvious for one ordinary skilled in the art to modify the invention of Wise with the alignment markers taught by Bergins for improving the final appearance of the product.
Regarding Claim 2, Wise discloses coupling the printed fabric to the base material includes laminating the printed fabric to the base material to form a laminated material (Col 2, line 10-13, Col 3, line 17-22).
Regarding Claim 3, Wise/ Berzins combination  disclose  coupling a printed fabric to a base material laminating the printed fabric to the base material to form a laminated material (Wise) but Wise didn’t disclose applying the first registration markers to the printed fabric includes applying the first registration markers to the printed fabric of the laminated material (Berzins [0083], [0114], [0115] elongate strips of mesh material 112 are positioned ridges or peaks lines (for example 115 in FIGS. 2 and 4) on the inner surface 114 of the outer stretchable polymer layer 105).
Regarding Claim 4, Wise discloses comprising heating the laminated material to form a heated laminated material (Col 3, line 48-51).
Regarding Claim 5, Wise/Berzins  combination discloses forming the 3D article using the mold includes pressing the heated laminated material into or onto the mold using a male mold corresponding to the mold ([0139], mold-142, male mold-144, Berzins).
Regarding Claim 6, Wise/Berzins discloses forming the 3D article using the mold includes pulling the heated laminated material into or onto the mold using a vacuum ([0139], Berzins).
Regarding Claim 7, Wise discloses coupling the printed fabric to the base material includes applying an adhesive to one or more of the printed fabric and the base material (Figure 2, Col 3 line 36-41, adhesive layer-26).
Regarding Claim 8, Wise /Bergin combination discloses wherein forming the 3D article using the mold includes pulling the printed fabric and base material into or onto the mold using a vacuum ([0125], Berzins).
Regarding Claim 9, Wise/Bergen combination discloses forming the 3D article using the mold includes pressing the base material into the mold using a male mold-142 corresponding to the mold aligned along the at least one line of articulation 116 or along the edges of to form a reinforced outer layer 160 ([0113], Berzins). The illustrated mould - 140 has two fibreglass mould pieces 142, 144, comprising an outer textured mould 142 in which the silicone outer layer is formed and an interior "press" mould 144 allows these layers to be pressed together to form the desired contoured shape ([0118], Berzins).
Regarding Claim 10, Wise discloses a  method of making a 3D article (Col 3, line 9-10), applying an adhesive to one or more of the printed fabric and a base material (Figure 2, Col 3 line 36-41, adhesive layer-26); heating the base material (Col 3, line 48-51); and pressing or pulling the base material into or onto the mold with the printed fabric in the mold, to form the 3D article (Col 3, line 47-50). In the same field of endeavor pertaining to the art, Berzins discloses elongate strips of mesh material 112 are positioned ridges or peaks lines (for example 115 in FIGS. 2 and 4) on the inner surface 114 of the outer stretchable polymer layer 105 (Figures 2-3, [0083], [0114],[0115]), then a  preform-170 which is formed by is adhered to the outer polymer layer. The outer stretchable polymer layer-105 is formed in as a moulded layer in a textured resin and fibreglass mould -140 with 142/144 textured and pressed mold use a patterning process by some markings to align and match in the final product ([0116], [0118], [0131]).
It would have been obvious for one ordinary skilled in the art to modify the invention of Wise with the alignment markers taught by Berzins for the purpose of improving the final appearance of the product. 
Regarding Claim 11, Wise/Berzins disclose further comprising pulling the printed fabric into or onto the mold using a vacuum (([0139], Berzins ).
Regarding Claim 12, pressing or pulling the base material into or onto the mold includes pulling the base material into the mold using the vacuum ([0139], Berzins).  
Regarding Claim 13, pressing or pulling the base material into the mold includes pressing the base material into the mold using a male mold corresponding to the mold ([0125], Berzins).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741